Exhibit 10.5

 

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

Plan Objective

 

The Quarterly SMI Bonus Plan (the “Plan”) is designed to reward eligible
employees (“Participants”) for their contribution to the Company’s success
through the achievement of specific SMI financial goals in each fiscal quarter
during the Company’s fiscal year 2006.

 

The Company retains the right to amend, supplement, supersede, or terminate the
Plan at any time and for any reason. Exceptions to this policy may exist based
upon local laws and regulations.

 

Capitalized terms not defined within the text below are defined in the section
of the Plan entitled “Glossary.”

 

Plan Year/Performance Periods

 

The Plan year is the Company’s fiscal year 2006. The performance periods are
each of the Company’s four fiscal quarters during that fiscal year.

 

Eligibility

 

To be eligible, participants must be in a Plan-eligible position as of:

 

•   September 1st, 2005 to participate in the FY06 Q1 Bonus.

 

•   December 1st, 2005 to participate in the FY06 Q2 Bonus

 

•   March 1st, 2006 to participate in the FY06 Q3 Bonus

 

•   June 1st, 2006 to participate in the FY06Q4 Bonus

 

Additionally, participants must also be in a Plan-eligible position and on
Company Payroll through the following dates, reflecting the last day of each
fiscal quarter, respectively:

 

•   September 25th, 2005 to participate in the FY06 Q1 Bonus

 

•   December 25th, 2005 to participate in the FY06 Q2 Bonus

 

•   March 26th, 2006 to participate in the FY06 Q3 Bonus

 

•   June 30th, 2006 to participate in the FY06 Q4 Bonus

 

In the U.S., only Regular Full-Time Employees and Regular Eligible Part-Time
Employees are eligible to participate in the Plan. Outside the U.S., eligibility
is determined by job grade and local legislation.

 

Employees at the Director WW Job Level who are eligible for Incentive Bonus
Plans are also eligible to participate in the Plan on separate terms as set
forth herein.

 

Outsourced Employees are eligible to participate in the Plan on separate terms
as set forth herein.

 

The following individuals are ineligible for Plan participation (exceptions to
this policy may exist outside of the U.S. based upon local laws and regulations)
:

 

•   Ineligible Part-Time Employees (as defined in the Glossary)

 

•   Service Providers.

 

•   Ineligible Outsourced Employees (as defined in the Glossary)

 

•   Employees at the Principal WW Job Level and below who are eligible for
Incentive Bonus Plans.

 

•   Employees who are eligible for any other plan that serves as a substitute
for, or replacement of, the Plan, as determined the Company, in its sole
discretion.

 

    Page 1 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

•   Legacy StorageTek and SeeBeyond Employees are not eligible to participate in
the Plan with respect to FY06 Q1 and Q2 Bonuses. These employees, when in
Plan-eligible positions, will be eligible to participate in the Plan with
respect to FY06 Q3 and Q4 Bonuses; however, such participation will be on
separate terms, as set forth herein.

 

•   Employees who received a “3” rating for the Company’s fiscal year 2005 are
not eligible to participate in the Plan with respect to FY06 Q1- Q3 Bonuses.
Employees who receive a “3” rating for the Company’s fiscal year 2006 are not
eligible to participate in the Plan with respect to the FY06 Q4 Bonus.

 

•   Non- U.S employees at the Staff level (WW Job Level “E”) and below.

 

Bonus Target Percentage

 

A Participant’s bonus target percentage under the Plan (“Bonus Target
Percentage”) is determined based upon his or her WW Job Level and location:

 

Location

--------------------------------------------------------------------------------

 

WW Job Level

--------------------------------------------------------------------------------

 

U.S. Salary Grade

--------------------------------------------------------------------------------

 

Bonus Target

Percentages

--------------------------------------------------------------------------------

Worldwide

  Director – Non-IB   E13 – E15   25%   Director – IB   E00   15%

U.S

  Principal – Non-IB   E/Z-10 to12   15%

Outside of U.S

  Principal – Non-IB   E/Z-10 to 12   12%

U.S Only

(defined as employees paid

on U.S Payroll)

  Staff – Non-IB   E/S/Z-7 to 9   8%   Staff Associate – Non-IB   E/S/Z-4 to 6  
8%   Associate/Clerical – Non-IB   E/S/Z-1-3 and N   3%

 

The Participant’s Bonus Target Percentage is divided between the four quarters
as follows: Q1: 10%; Q2: 25%; Q3: 25%; Q4: 40%, which results in quarterly bonus
target percentages (“Quarterly Bonus Target Percentages”), as provided in the
table below:

 

WWJob Level

--------------------------------------------------------------------------------

 

WW Job level

--------------------------------------------------------------------------------

 

Annual
Bonus Target

Percentage

--------------------------------------------------------------------------------

 

FY06Q1

Bonus Target

Percentage

--------------------------------------------------------------------------------

 

FY06Q2
Bonus Target

Percentage

--------------------------------------------------------------------------------

 

FY06Q3
Bonus Target

Percentage

--------------------------------------------------------------------------------

 

FY06Q4
Bonus Target

Percentage

--------------------------------------------------------------------------------

Director

  C   25%   2.5%   6.25%   6.25%   10%

Director- IB

  C   15%   1.5%   3.75%   3.75%   6%

Principal (U.S)

  D   15%   1.5%   3.75%   3.75%   6%

Principal (Non U.S.)

  D   12%   1.2%   3.00%   3.00%   4.80%

Staff (U.S.)

  E   8%   0.8%   2.00%   2.00%   3.20%

Staff Associate (U.S)

  F   8%   0.8%   2.00%   2.00%   3.20%

Associate/ Clerical (U.S)

  G/H   3%   0.3%   0.75%   0.755   1.20%

 

Company Performance Measures

 

The Plan is based on Company performance against the following measures (the
“Company Performance Measures”):

 

1. FY06 Q1- quarterly Operating Income;

 

    Page 2 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

2. FY06 Q2 - quarterly Operating Income;

 

3. FY06 Q3 – quarterly Operating Income; and

 

4. FY06 Q4- quarterly Operating Income, annual Free Cash Flow and annual
Revenue.

 

For FY06 Q4, quarterly Operating Income, annual Free Cash Flow, and annual
Revenue are relatively weighted as follows: 50%, 25% and 25%.

 

Operating Income: For purposes of calculating the bonus accrual under the Plan,
“Operating Income” is defined as Operating Income, calculated on a GAAP basis,
adjusted to exclude the impact of the following:

 

  •   Restructuring charges

 

  •   In process R & D charges

 

  •   Intangible impairment charges

 

  •   Stock Compensation Expense

 

In addition, any significant one-time event in excess of $20 million (income or
expense) may be included or excluded at the discretion of the Leadership
Development and Compensation Committee of the Board of Directors (the “LDCC”) .
Significant changes to operations may result in changes to the Plan at LDCC
discretion.

 

Free Cash Flow: For purposes of calculating the bonus accrual under the Plan,
“Free Cash Flow” is defined as Cash Flow from Operations, calculated on a GAAP
basis, less expenditures on Capital and Spares , adjusted for cash flow
associated with:

 

  •   Restructuring Activity

 

  •   Real Estate Transactions

 

In addition, the cash flows related to any significant one-time event in excess
of $20 million (positive or negative) may be included or excluded at the
discretion of the LDCC. Significant changes to operations may result in changes
to the Plan at LDCC discretion.

 

Revenue: “Revenue” is defined as net revenue as reported in the Company’s
consolidated operations analysis.

 

Bonus Plan Funding Percentage

 

The Company uses a schedule (the “Quarterly Bonus Funding Schedule”), which
provides percentages based upon the Company’s actual performance against the
Company’s goal(s) with respect to the Company Performance Measures for each
quarter. The Bonus Plan Funding Percentage is determined for each fiscal quarter
as follows:

 

1. With respect to FY06 Q1-Q3 : By referring to the Quarterly Bonus Funding
Schedule, which provides a percentage based on the Company’s actual performance
against its goal with respect to quarterly Operating Income.

 

2. With respect to FY06 Q4 for Participants other than Legacy StorageTek and
SeeBeyond Employees and new hires in FY06 Q3 and Q4: By referral to the
Quarterly Bonus Funding Schedule, which provides percentages based on the
Company’s actual performance against its goals with respect to quarterly
Operating Income, annual Free Cash Flow and annual Revenue and then relatively
weighting these percentages as described above under the heading “Company
Performance Measures.” With respect to each fiscal quarter, this percentage is
referred to as the “Bonus Plan Funding Percentage”.

 

    Page 3 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

3. With respect to FY06 Q4 for Participants who are Legacy StorageTek and
SeeBeyond Employees or new hires in FY06 Q3 or Q4: By referral to the Quarterly
Bonus Funding Schedule, which provides percentages based on the Company’s actual
performance against its goals with respect to quarterly Operating Income
(“Operating Income Percentage”), annual Free Cash Flow (“Free Cash Flow
Percentage”) and annual Revenue (“Revenue Percentage”)

 

Individual Performance

 

A percentage will be applied to a Participant’s FY06 Q4 bonus calculation
ranging from 0%-200% based upon the Participant’s annual performance (the
“Individual Performance Percentage”).

 

Eligible Wages

 

For Participants who are classified by the Company as exempt or salaried
non-exempt, Quarterly Eligible Wages are generally calculated by dividing the
number of calendar days of a Participant’s active employment by the Company in a
fiscal quarter by the number of calendar days in that quarter and multiplying
the resulting percentage by the Participant’s annual base salary on the last day
of that fiscal quarter. For Participants who are paid hourly, in lieu of the
annual base salary figure, an annual wage figure (the “annual wage”) is
determined for purposes of this calculation based upon the Participant’s hourly
rate and the schedule of hours worked. For U.S. non-exempt and non-exempt
salaried Participants, the annual salary or annual wage figure includes overtime
pay (e.g. Shift-differential, Standby/Call-out pay) earned during the Plan year.

 

An exception applies in determination of eligible wages for FY06 Q4 with regard
to Participants hired by the Company on or after the start of FY06 Q3 and for
Legacy StorageTek and SeeBeyond Employees who otherwise meet eligibility
criteria on or after the start of FY06 Q3. For this population, two eligible
wages are calculated: (1) Quarterly Eligible Wages; and ( 2) annual eligible
wages, which are calculated by dividing the number of days the Participant is in
the Company eligible position in FY06 Q3 and Q4 by the number of calendar days
in the fiscal year and multiplying the resulting percentage by the Participant’s
annual base salary on the last day of that quarter (or annual wage, as
applicable) (“Annual Eligible Wages”).

 

Quarterly Eligible Wages and Annual Eligible Wages for all Participants exclude
relocation allowances, expense reimbursements, tuition reimbursement,
car/transportation allowances, expatriate allowances, long-term disability
payments, retention bonuses or other retention premium payments, as well as
other commissions and bonuses paid during the Plan year. Quarterly Eligible
Wages and Annual Eligible Wages are calculated at On-Target Earnings for SMI
bonus plan participants who are on Incentive Bonus Plans. For countries outside
of the U.S., the eligible wage calculation(s) are subject to local regulations
and practices.

 

The Company reserves the right to pro-rate Plan bonus amounts, in the manner it
deems appropriate, based upon any material change (as determined by the Company)
in the Participant’s position or annual compensation. In the event the
Participant experiences a Status Change during a fiscal quarter, the Company
reserves the right to pro-rate a Participant’s Eligible Wages, as determined in
its sole discretion. The methods for determining Quarterly Eligible Wages and
Annual Eligible Wages in the most common Status Change situations will use the
above formulas, as modified below:

 

For Participants who move from one target award level to another, the Company
will utilize separate calculations for each level, using the last annual base
salary (or annual wage, as applicable) for each applicable level.

 

For Participants who retire, become disabled, or die during a quarter within the
fiscal year (who may receive a prorated bonus for that quarter, at the Company’s
discretion) the Company will utilize their last annual base salary (or annual
wage, as applicable) of record in the eligible position.

 

    Page 4 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

For a Participant on a paid leave of absence during any quarter of the Plan
year, the Company will utilize the the last annual base salary (or annual wage,
as applicable) of record for the time the Participant was both actively working
and designated on a paid leave status and shall consider the period the
Participant is designated as active and the period the Participant is designated
as on “Paid Leave” for purposes of determining the “active” days in the quarter
. “Paid leave status” will not include any period of time in which the
Participant receives earnings from short-term and/or long-term disability
except, as required by law.

 

For Outsourced Employees, the Company will utilize the last annual base salary
(or annual wage, as applicable) of record in the Plan-eligible position at the
Company and the number of days in the Plan-eligible position during the relevant
period. In order to be eligible, those employees must have been employed by the
Company in a Plan- eligible position during the quarter in which they transfer.
Exceptions to this policy may exist outside of the U.S. based upon local laws
and regulations.

 

For Participants who change from a Plan-ineligible position to a Plan-eligible
position (or vice versa), the Company will utilize the last annual base salary
(or annual wage, as applicable) in the Plan-eligible position and consider the
number of days the Participant is in the Plan-eligible position.

 

For Participants who experience a change in scheduled hours of work per week,
the Company will utilize separate calculations for each Plan-eligible work
schedule, using the last annual base salary (or annual wage, as applicable) for
each Plan-eligible work schedule within the fiscal quarter and considering the
number of days the Participant is in each Plan-eligible position.

 

Bonus Calculation

 

FY06 Q1-Q3 – All Participants

 

A Participant’s quarterly bonus payment for FY06 Q1-Q3 will be calculated as
follows:

 

   Quarterly Bonus Target Percentage

x Bonus Plan Funding Percentage

x Quarterly Eligible Wages

= Actual Quarterly Bonus Payment*

 

Example: In FY06 Q2, if the Company achieves 100% of its Operating Income goal,
the actual quarterly bonus payment of a Staff Associate who is irregular
Full-Time Employee with Quarterly Eligible Wages of $50,000 will be calculated
as follows:

 

Quarterly Bonus Target Percentage

          2 %

Bonus Plan Funding Percentage

   X      100 %

Quarterly Eligible Wages

   X    $ 50,000  

Actual Quarterly Bonus Payment for FY06 Q2*

        $ 1,000  

 

FY06 Q4 – All Participants Except Legacy StorageTek and SeeBeyond Employees and
New Hires in FY06 Q3 and Q4

 

A Participant’s (other than a Participant who is a Legacy StorageTek or
SeeBeyond Employee or a new hire during FY06 Q3 or Q4) quarterly bonus payment
for FY06 Q4 will be calculated as follows:

 

   Quarterly Bonus Target Percentage

x Bonus Plan Funding Percentage

x Individual Performance Percentage

x Quarterly Eligible Wages

= Actual Quarterly Bonus Payment*

 

    Page 5 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

Example: In FY06 Q4, if the Company achieves 100% of its quarterly Operating
Income goal, 70% of its annual Free Cash Flow goal, and 90% of its annual
Revenue goal, the actual quarterly bonus payment of a Staff Associate who is a
Regular Full-Time Employee with Quarterly Eligible Wages of $50,000 and an
Individual Performance Percentage of 125% will be calculated as follows:

 

Step One – Determine Bonus Plan Funding Percentage:

 

Company Actual Performance for FY06 Q4

--------------------------------------------------------------------------------

  

Percentage from

Schedule

--------------------------------------------------------------------------------

    Relative Weighting


--------------------------------------------------------------------------------

 

Quarterly Operating Income – 100%

   100 %   50 %

Annual Free Cash Flow – 70%

   70 %   25 %

Annual Revenue – 90%

   90 %   25 %

Bonus Plan Funding Percentage

         90 %

 

Step Two – Determine actual quarterly bonus payment:

 

Quarterly Bonus Target Percentage

          3.20 %

Bonus Plan Funding Percentage

   X      90 %

Individual Performance Percentage

   X      125 %

Quarterly Eligible Wages

   X    $ 50,000  

Actual Quarterly Bonus Payment for FY06 Q4*

        $ 1,800  

 

FY06 Q4 – Legacy StorageTek and SeeBeyond Employees and New Hires in FY06 Q3 and
Q4

 

The quarterly bonus payment for FY06 Q4 of a Participant who is a Legacy
StorageTek or SeeBeyond Employee or a new hire in FY06 Q3 or Q4, with the same
assumptions used in the prior example above (with regard to financial
performances on key measures and individual performance Percentage), would be
determined as follows:

 

Step One – Determine Annual Eligible Wages

 

Salary on Last Day of FY06 Q4

        $ 50,000  

Number of days in eligible position in FY06 Q3 and Q4 divided by the number of
days in fiscal year

   X      40 %

Annual Eligible Wages

        $ 20,000  

 

    Page 6 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

Step Two – Determine Operating Income Factor (Using Quarterly Eligible Wages):

 

Quarterly Eligible Wages

        $ 50,000  

Operating Income Percentage

(With 50% Weighting: 100% x 0.50= 50%)

   X      50 %

Quarterly Bonus Target

   X      3.2 %

Operating Income Factor

        $ 1,600  

 

Step Three – Determine Free Cash Flow Factor (Using Annual Eligible Wages):

 

Annual Eligible Wages

        $ 20,000  

Free Cash Flow Percentage

(With 25% Weighting: 70% x 0.25= 17.5%)

   X      17.5 %

Quarterly Bonus Target

   X      3.2 %

Free Cash Flow Factor

        $ 112  

 

Step Four – Determine Revenue Factor (Using Annual Eligible Wages):

 

Annual Eligible Wages

        $ 20,000  

Revenue Percentage

(With 25% Weighting: 90% x 0.25= 22.5% )

   X      22.5 %

Quarterly Bonus Target

   X      3.2 %

Revenue Factor

        $ 576  

 

Step Five – Determine Company Performance Factor

 

Operating Income Factor

        $ 800   

Free Cash Flow Factor

   +      $ 112   

Revenue Factor

   +      $ 144   

Company Performance Factor

        $   1,056   

 

Step Six – Determine FY06 Q4 Bonus:

 

Company Performance Factor

        $ 1,056  

Individual Performance Percentage

   X      125 %

Actual Quarterly Bonus Payment for FY06 Q4*

        $   1,320  

--------------------------------------------------------------------------------

* Before applicable taxes and other withholdings, if any.

 

Bonus Payment

 

In the U.S., bonus awards are taxable income, and will generally be paid within
2 and half months after the close of each fiscal quarter. Bonuses are paid in
accordance with local payroll schedules in countries outside the U.S and subject
to local and regional tax provisions.

 

    Page 7 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

Communication of Results

 

With respect to any particular fiscal quarter during fiscal year 2006, results
will be communicated as soon as possible after the Company’s quarterly financial
results are publicly announced.

 

General Provisions and Plan Governance

 

The Company is the Plan Administrator. The Company shall make such rules,
regulations, interpretations and computations and shall take such other action
to administer the Plan as it may deem appropriate. The Board of Directors and
Management have the discretion to include or exclude any non-operating items for
funding purposes. The establishment of the Plan shall not confer any legal
rights upon any employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company to discharge any employee and
to treat him or her without regard to the effect which that treatment might have
upon him or her as a participant in the Plan. This Plan shall be construed,
administered and enforced by the Company, in its sole discretion. The laws of
the State of California will govern any legal dispute involving the Plan. The
Company may at any time alter, amend or terminate the Plan.

 

Glossary of Terms

 

Business Process Outsourcing: an SMI-wide initiative, as determined by GBS in
its sole discretion, which identifies and implements alternative resourcing
strategies that will help the Company’s efforts to develop a flexible, highly
scalable workforce that takes advantage of the best available talent worldwide.

 

Company: The Company and its subsidiaries.

 

Global Business Services (GBS): The organization that develops and implements an
SMI global resourcing strategy and a model aimed at increasing workforce
effectiveness and scalability, and improving overall competitiveness by making
cost improvements and taking advantage of the best talent and skills worldwide.

 

Incentive Bonus Plan: A variable sales compensation plan in the form of a bonus
based on the achievement of financial metrics such as revenue or contribution,
or other performance measures.

 

Ineligible Outsourced Employees: Employees who are hired by an Outsourcing
Service Provider to do work which is not part of a Business Process Outsourcing
and employees whose jobs are outsourced but do not transition to the Outsourcing
Service Provider.

 

Ineligible Part-time Employee: A regular employee, as internally designated by
the Company in its sole discretion, who is paid directly through the Company’s
payroll who is scheduled to work fewer than 20 hours per week. If the Company
has not classified an individual as an employee on the date his or her service
with the Company is terminated and, for that reason, has not withheld employment
taxes with respect that individual, and the individual is later determined
retroactively to have been a common-law employee of the Company, whether by the
Company, a governmental agency or a court, the individual will nevertheless be
ineligible to receive Plan benefits.

 

Legacy StorageTek or SeeBeyond Employee: A former StorageTek or SeeBeyond
employee who was hired by the Company as a result of the 2005 acquisitions of
StorageTek or SeeBeyond, respectively.

 

On-Target Earnings: For employees on an Incentive Bonus Plan, the sum of the
annual base salary and the target annual incentive bonus.

 

    Page 8 of 9   December 23, 2005



--------------------------------------------------------------------------------

Amended FY06 Quarterly SMI Bonus Plan

 

Director, Principal, Staff, Staff Associate, and Associate/Clerical

Revised as of December 26, 2006

 

Outsourced Employees: Regular Full-Time Employees and Regular Eligible Part-Time
Employees who, during a fiscal quarter, transition to an Outsourcing Service
Provider in order to provide services as part of a Business Process Outsourcing,
as determined by GBS in its sole discretion.

 

Outsourcing Service Provider: The third party vendor with whom the Company has
contracted for the Business Process Outsourcing.

 

Regular Eligible Part-Time Employee: A regular employee, as designated by the
Company in its sole discretion, who is paid directly through the Company’s
payroll and who is scheduled to work 20 hours or more but less than 40 hours per
week and is not an intern, visiting professor, vendor, consultant, partner, or
contractor.

 

Regular Full-time Employee: A regular employee, as internally designated by the
Company in its sole discretion, who is paid directly through the Company’s
payroll who is scheduled to work 40 hours per week and is not an intern,
visiting professor, vendor, consultant, partner, or contractor. If the Company
has not classified an individual as an employee on the date his or her service
with the Company is terminated and, for that reason, has not withheld employment
taxes with respect that individual, and the individual is later determined
retroactively to have been a common-law employee of the Company, whether by the
Company, a governmental agency or a court, the individual will nevertheless be
ineligible to receive Plan benefits.

 

SeeBeyond: SeeBeyond Technology Corporation.

 

Service Providers: Temporary workers, contractors, vendors, partners, interns,
visiting professors and all other workers who are not Regular Full-Time
Employees or Regular Eligible Part-Time Employees, as determined by the Company,
in its sole discretion.

 

Status Change: Participants who transition from one Bonus Target Percentage to
another during a fiscal quarter, Participants who experience an unpaid leave of
absence, Participants who transition from a Plan-eligible position to a
Plan-ineligible position (or vice versa), a change in scheduled hours of work,
Outsourced Employees, Participant’s who are hired after the beginning of a
fiscal quarter, a Participant who retires, [becomes disabled] or [who dies]
during a fiscal quarter.

 

StorageTek: StorageTek Technology Corporation.

 

WW Job Level: A universal worldwide global grouping of jobs into broadly defined
categories, typically based on the degree of skill/competency/responsibility
required for the position.

 

    Page 9 of 9   December 23, 2005